ORDER

PER CURIAM.
Defendant Barbara Malone appeals her conviction, after a jury trial, of stealing, third offense, in violation of §§ 570.080 and 570.040 RSMo 1994 on which she was sentenced to ten years imprisonment. Malone also appeals from a judgment denying on the merits, without an evidentiary hearing, her Rule 29.15 motion. No error of law appears and no jurisprudential purpose would be served by a written opinion.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).